

EXHIBIT A


ZELTIQ AESTHETICS, INC.
NON-EMPLOYEE DIRECTOR COMPENSATION POLICY
EFFECTIVE: JULY 22, 2015


Each member of the Board of Directors (the “Board”) of ZELTIQ Aesthetics, Inc.
(“ZELTIQ”) who is not also serving as an employee of ZELTIQ or any of its
subsidiaries (each such member, a “Non-Employee Director”) will receive the
following compensation for his or her Board service:


Cash Compensation - Annual Retainers


Non-Employee Director: $50,000


Chairman of the Audit Committee: $20,000


Audit Committee Member (other than Chairman): $7,500


Chairman of the Compensation Committee: $15,000


Compensation Committee Member (other than Chairman): $6,000


Chairman of the Nominating and Corporate Governance Committee: $9,000


Nominating and Corporate Governance Committee Member (other than Chairman):
$4,000
_________________
All retainers for committee service are in addition to the retainer as a
Non-Employee Director.


All retainers are paid quarterly in arrears, and will be pro rated for service
for a portion of the quarter.


Equity Compensation


The equity compensation set forth below will be granted under ZELTIQ’s 2011
Equity Incentive Plan (the “Plan”). All equity compensation granted under this
policy will be Restricted Stock Units (“RSUs”).


1.    Initial Grant: On the date in which a Non-Employee Director(s) is
appointed to the Board of Directors, each Non-Employee Director will
automatically, and without further action by the Board, be granted RSUs to
acquire the number of shares of ZELTIQ common stock which shall equal three
hundred thousand dollars ($300,000) divided by the Fair Market Value (as defined
in the Plan) per share of ZELTIQ common stock as of the date of appointment, and
rounding down to the next whole share. Such RSUs of ZELTIQ common stock shall
vest monthly over three (3) years, subject to the Non-Employee Director’s
continuous Service.


2.    Annual Grant: On the date of each ZELTIQ annual meeting of stockholders,
each Non-Employee Director will automatically, and without further action by the
Board, be granted RSUs to acquire the number of shares of ZELTIQ common stock
which shall equal one hundred seventy five dollars ($175,000) divided by the
Fair Market Value (as defined in the Plan) per share of ZELTIQ common stock as
of the date of grant, and rounding down to the next whole share. Such RSUs of
ZELTIQ common stock, shall vest monthly over one (1) year, provided that such
RSUs shall in any event become fully vested on the day immediately preceding the
next annual meeting of stockholders, subject to the Non-Employee Director’s
continuous Service.


3.    Acceleration of Vesting. Each of the Initial Grant and the Annual Grant
will be subject to acceleration of vesting in the event of a Change in Control
(as defined in the Plan) as set forth in Section 13.2 of the Plan.


4.    One-Time Grant. Effective on July 22, 2015, (“Date of Grant”), each
Non-Employee Director will be granted RSUs to acquire the number of shares of
ZELTIQ common stock which shall equal twenty-five thousand dollars ($25,000)
divided by the Fair Market Value (as defined in the Plan) per share of ZELTIQ
common stock as of the Date of Grant, and rounding down to the next whole share.
Such RSUs of ZELTIQ common stock, shall vest monthly over one (1) year, provided
that such RSUs shall in any event become fully vested on the day immediately
preceding the next annual meeting of stockholders, subject to the Non-Employee
Director’s continuous Service.  




